Order entered February 2, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-01200-CR

                           BOBBY CARL SCHULE, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 416th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 416-80586-2012

                                         ORDER
       The Court has before it appellant Bobby Carl Schule’s January 30, 2015 Motion to

Permit Current Counsel to Withdraw on Appeal and Substitute New Counsel on Appeal. We

GRANT the motion permitting withdrawal of counsel and substitution of counsel for appellant.

We DIRECT the Clerk to substitute attorney Brett E. Ordiway, 2311 Cedar Springs Road, Suite

250, Dallas, TX 75201 as counsel in this appeal for appellant, in place of attorney Lori L.

Ordiway, P.O. Box 793991, Dallas, TX 75379.


                                                   /s/   ROBERT M. FILLMORE
                                                         PRESIDING JUSTICE